Name: Commission Regulation (EEC) No 1379/81 of 22 May 1981 amending Regulations (EEC) No 1054/68 and (EEC) No 2965/79 in respect of admission of certain cheeses into certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 81 Official Journal of the European Communities No L 136/ 11 COMMISSION REGULATION (EEC) No 1379/81 of 22 May 1981 amending Regulations (EEC) No 1054/68 and (EEC) No 2965/79 in respect of admission of certain cheeses into certain tariff headings issuing agency appearing on a list to be drawn up ; whereas the Annex to Commission Regulation (EEC) No 1054/68 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third coun ­ tries (6), as last amended by Regulation (EEC) No 2966/79 (7), draws up that list ; whereas the Swiss authorities have recognized the 'Societe suisse des fabricants du fromage a pate molle et mi-dure SFPM' in Berne as the issuing agency for certificates for Vacherin fribourgeois and Tete de moine cheeses falling within subheading 04.04 A I ; whereas it is accordingly necessary to insert the name of that agency in the Annex to the said Regulation ; whereas, at the same time, the references to Regulations (EEC) No 1053/68 and (EEC) No 823/68 in Article 1 ( 1 ) and (2) of the said Regulation should be replaced by refer ­ ences to the Regulations in force at present ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 14 (7) thereof, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies for milk and milk products (2 ) was amended by Regula ­ tion (EEC) No 853/81 (3) inter alia to implement the provisions concerning the concession granted by the Community to Switzerland within GATT concerning Vacherin fribourgeois and Tete de moine cheeses falling within subheading 04.04 A I of the Common Customs Tariff ; Whereas import of the said cheeses under the system provided for in the concession is subject to submis ­ sion of an IMA 1 certificate ; whereas Commission Regulation (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings (4), as last amended by Regulation (EEC) No 1625/80 (5), lays down the rules for drawing up the certificates in Annex II ; whereas it is therefore necessary to include the cheeses in question ; Whereas, pursuant to the provisions of Article 5 ( 1 ) of Regulation (EEC) No 2965/79 , a certificate is valid only if it is duly completed and authenticated by an HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1054/68 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'Regulation (EEC) No 1053/68 ' is replaced by 'Regulation (EEC) No 2965/79'. 2 . In Article 1 (2), 'Regulation (EEC) No 823/68 ' is replaced by 'Regulation (EEC) No 2915/79'. 3 . In the Annex, in respect of Switzerland, the following entry is inserted : Third countries Tariff heading of products Issuing agency Designation Location Switzerland ex 04.04 A I Vacherin fribourgeois TÃ ªte de moine SociÃ ©tÃ © suisse des fabricants de fromages Ã pÃ ¢te molle et mi-dure SFPM Berne (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . $ OJ No L 329, 24 . 12. 1979, p. 1 . (&gt;) OJ No L 90, 4 . 4. 1981 , p . 8 . (6) OJ No L 179, 25 . 7. 1968, p . 25.( ¦) OJ No L 336, 29 . 12. 1979, p. 15. (5) OJ No L 162, 27. 6 . 1980, p . 32. (7) OJ No L 336, 29 . 12. 1979, p. 21 . No L 136/ 12 Official Journal of the European Communities 23 . 5 . 81 Article 2 in vacuum packed pieces of a weight less than 450 g". 2. Box 10 by specifying "exclusively home-pro ­ duced cows milk". 3 . Box 1 1 by specifying "at least 45 %". 4. Boxes 14 and 15 . Annex II to Regulation (EEC) No 2965/79 is hereby amended as follows : 1 . Chapter B is replaced by the following : 'B. As regards Emmentaler, Gruyere, Sbrinz, Bergkase, Appenzell , Vacherin fribourgeois or Tete de moine cheeses falling within subheading 04.04 A I of the Common Customs Tariff, 1 . Box 7 by specifying, as appropriate, "Emmentaler cheese", "Gruyere cheese", "Sbrinz cheese", "Bergkase cheese", "Appen ­ zell", "Vacherin fribourgeois" or "Tete de moine" and, as appropriate, "in standard whole cheeses"^), "in vacuum-packed pieces with the rind on one side at least, and of a net weight not less than 1 kg or more than 5 kg", "in vacuum-packed pieces with the rind on one side at least, and of a net weight not less than 1 kg", 2. The following indents are added to note (*) to point 1 of Chapter B : '  Vacherin fribourgeois : from 6 kg to 10 kg inclusive,  Tete de moine : from 0-7 kg to 4 kg inclusive.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of persons concerned, it shall apply with effect from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1981 . For the Commission Poul DALSAGER Member of the Commission